                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       YZ PRODUCTIONS, INC.,                            Case No. 20-CV-06615-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS WITH LEAVE TO AMEND
                                  14             v.
                                                                                            Re: Dkt. No. 29
                                  15       REDBUBBLE, INC.,
                                  16                    Defendant.

                                  17
                                              YZ Productions, Inc. (“Plaintiff”) sues Redbubble, Inc. (“Defendant”) for (1) trademark
                                  18
                                       counterfeiting under 15 U.S.C. § 1114; (2) trademark infringement under 15 U.S.C. § 1114; (3)
                                  19
                                       trademark infringement, trade dress infringement, and false designation of origin under 15 U.S.C.
                                  20
                                       § 1125(a); (4) copyright infringement under 17 U.S.C. §§ 501 et seq.; (5) violation of the
                                  21
                                       California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.; and (6)
                                  22
                                       unfair competition under California common law. Before the Court is Defendant’s motion to
                                  23
                                       dismiss Plaintiff’s contributory copyright infringement claim, contributory trademark infringement
                                  24
                                       claim, trade dress infringement claim, and unfair competition claims. ECF No. 29.1 Having
                                  25

                                  26   1
                                        Defendant’s motion to dismiss contains a notice of motion paginated separately from the
                                  27   memorandum of points and authorities in support of the motion. ECF No. 29 at 1–3. Civil Local

                                  28                                                    1
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   considered the parties’ submissions, the relevant law, and the record in this case, the Court

                                   2   GRANTS Defendant’s motion to dismiss with leave to amend.

                                   3   I.      BACKGROUND
                                   4        A. Factual Background

                                   5           Plaintiff is a California corporation that operates YouTube channels and “engages in the

                                   6   production, design, creation, distribution and sale of multimedia content.” ECF No. 28 (“FAC”) ¶

                                   7   7. Plaintiff has more than thirteen million subscribers on YouTube and millions of subscribers and

                                   8   followers on its social media channels. Id. ¶¶ 8–9.

                                   9           Defendant is a Delaware corporation with its principal place of business in San Francisco,

                                  10   California. Id. ¶ 6. Defendant owns and operates an e-commerce system that allows users to create

                                  11   online storefronts on its website, www.redbubble.com. Id. ¶¶ 51–53.

                                  12           Plaintiff is allegedly the “owner of all right, title and interest in and to” the REBECCA
Northern District of California
 United States District Court




                                  13   ZAMOLO Trademark for the REBECCA ZAMOLO Goods. Id. ¶ 12. The REBECCA ZAMOLO

                                  14   Trademark was registered with the U.S. Patent and Trademark Office (“USPTO”) on June 30,

                                  15   2020. Id. Ex. A. According to a printout from the USPTO Trademark Status & Document

                                  16   Retrieval (“TSDR”) Database, the REBECCA ZAMOLO goods consist of cosmetics, stickers and

                                  17   transfers, blank journals, clothing, and on-line video journals. Id.

                                  18           Plaintiff is allegedly the “owner of all right, title and interest in and to” the

                                  19   GAMEMASTER Design Trademark for the GAMEMASTER Design Trademark Goods. FAC ¶

                                  20   15. The GAMEMASTER Design Trademark was registered with the USPTO on August 4, 2020.

                                  21   Id. Ex. A. According to a printout from the USPTO TSDR Database, the GAMEMASTER Design

                                  22   Trademark Goods consist of clothing and advertising services. Id.

                                  23           Plaintiff is allegedly the “owner of all right, title and interest in and to” the

                                  24   GAMEMASTER Word Trademark for the GAMEMASTER Word Trademark Goods. FAC ¶ 18.

                                  25   The GAMEMASTER Word Trademark was registered with the USPTO on January 7, 2020. Id.

                                  26
                                  27   Rule 7-2(b) provides that the notice of motion and points and authorities should be contained in
                                       one document with the same pagination.
                                  28                                                    2
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   Ex. A. According to a printout from the USPTO TSDR Database, the GAMEMASTER Word

                                   2   Trademark Goods consist of clothing and advertising services. Id.

                                   3          Plaintiff is allegedly the “owner of all right, title and interest in and to” the ZAMFAM

                                   4   Trademark for the ZAMFAM Goods. FAC ¶ 20. The ZAMFAM Trademark application was filed

                                   5   with the USPTO on December 4, 2019. Id. Ex. A. According to a printout from the USPTO TSDR

                                   6   Database, the GAMEMASTER Word Trademark Goods consist of stickers and transfers, clothing,

                                   7   and on-line video journals. Id. The Court refers collectively to the REBECCA ZAMOLO Goods,

                                   8   the GAMEMASTER Design Trademark Goods, the GAMEMASTER Word Trademark Goods,

                                   9   and the ZAMFAM Goods as the “YZ Goods.”

                                  10          Additionally, Plaintiff is the author of several original works of art. Plaintiff is allegedly

                                  11   the author of the following original works of art and photographs: “RZ Cupcake Pink/Teal,”

                                  12   “Slays Hair,” “#ZAMFAM Sprinkles,” “ZAMFAM CROP Top,” “Slays,” and an original
Northern District of California
 United States District Court




                                  13   photograph of Rebecca Zamolo. Id. ¶¶ 26, 30, 34, 37, 40. Plaintiff is the “owner of all right, title,

                                  14   and interest in and to” the copyright and trade dress for these original works of art and

                                  15   photographs, and Plaintiff has allegedly used these artworks and photographs on the YZ Goods.

                                  16   Id. ¶¶ 27–28, 31–32, 35–36, 38–39, 41–42. The artworks “RZ Cupcake Pink/Teal” and “Slays

                                  17   Hair” are both registered with the U.S. Copyright Office. Id. ¶¶ 29, 33; ECF No. 28-2 (“Ex. B”).

                                  18          Plaintiff allegedly “has and continues to widely market and promote the YA Marks, YZ

                                  19   Artworks and YZ Trade Dress” by displaying them on videos watched and clothing sold in the

                                  20   United States. FAC ¶ 46. Plaintiff alleges that “the marks, images and trade dress have acquired

                                  21   great value as specific identifiers of [Plaintiff’s] products and serve to identify and distinguish

                                  22   [Plaintiff’s] products from those of others.” Id. ¶ 49. As a result, the marks, artworks, and trade

                                  23   dress are allegedly “intellectual property assets of enormous value as symbols of YZ and its

                                  24   quality products, reputation, and goodwill.” Id.

                                  25          Plaintiff alleges that Defendant owns and operates an e-commerce system that allows users

                                  26   to create online storefronts on its website. Id. ¶¶ 51–53. Plaintiff alleges that, in Defendant’s

                                  27   ecommerce system, “infringing and counterfeit apparel and other goods displaying the YZ Marks,

                                  28                                                      3
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   YZ Artworks and Goods . . . are marketed, offered for sale, sold, created, and/or shipped to

                                   2   consumers.” Id. ¶ 50. The goods for sale on Defendant’s website are allegedly in the same

                                   3   categories as those present on Plaintiff’s website, such as paper goods, t-shirts, and hoodies. Id. ¶

                                   4   57. The First Amended Complaint includes images with side-by-side comparisons of Plaintiff’s

                                   5   goods and the goods for sale on Defendant’s website. Id. at 16–18.

                                   6           Plaintiff alleges that “Defendant is directly involved in the sale of goods via its e-

                                   7   commerce system and has direct control over and specific knowledge of the Infringing Goods

                                   8   advertised or sold via that system.” Id. ¶ 52. Plaintiff bases this allegation on “Defendant’s

                                   9   intimate involvement in the marketing, offering for sale, selling, producing, and/or shipping of the

                                  10   goods, and other customer support provided . . . relating to the goods.” Id. ¶ 58. Moreover,

                                  11   Defendant allegedly has the ability to remove products from its system and “even suspend or

                                  12   terminate users’ storefronts.” Id. ¶ 53.
Northern District of California
 United States District Court




                                  13           On February 5, 2020, Plaintiff allegedly notified Defendant of its infringement and

                                  14   demanded that Defendant stop its unlawful activities. Id. ¶ 61. Plaintiff alleges that Defendant

                                  15   continued to market, sell, and distribute the goods. Id. Plaintiff further alleges that the Defendant’s

                                  16   acts have been “willful and deliberate” and that Defendant “has intentionally attempted to

                                  17   capitalize on [Plaintiff’s] valuable reputation and customer goodwill . . . by using marks, images,

                                  18   and trade dress that [are] the same as or confusingly similar to YZ Marks on or in connection with

                                  19   Infringing Goods.” Id. ¶ 62. According to Plaintiff, Defendant’s acts have caused Plaintiff “to

                                  20   suffer irreparable injury to its business.” Id. ¶ 66.

                                  21       B. Procedural History
                                  22           On September 21, 2020, Plaintiff filed the instant case against Defendant. ECF No. 1. On

                                  23   January 15, 2021, Plaintiff filed the First Amended Complaint. FAC. Plaintiff brings six claims:

                                  24   (1) trademark counterfeiting under 15 U.S.C. § 1114; (2) trademark infringement under 15 U.S.C.

                                  25   § 1114; (3) trademark infringement, trade dress infringement, and false designation of origin under

                                  26   15 U.S.C. § 1125(a); (4) copyright infringement under 17 U.S.C. §§ 501 et seq.; (5) violation of

                                  27   the UCL; and (6) unfair competition under California common law. Id. ¶¶ 67–139.

                                  28                                                       4
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1            On January 29, 2021, Defendant filed a motion to dismiss Plaintiff’s contributory

                                   2   copyright infringement claim, contributory trademark infringement claim, trade dress claim, and

                                   3   unfair competition claims. ECF No. 29 (“Mot.”). On February 12, 2021, Plaintiff filed an

                                   4   opposition. ECF No. 31 (“Opp’n”). On February 19, 2021, Defendant filed a reply. ECF No. 32

                                   5   (“Reply”). On March 23, 2021, Plaintiff filed a notice of supplemental authority. ECF No. 33. On

                                   6   May 20, 2021, Defendant filed a statement of recent decision. ECF No. 37.

                                   7   II.      LEGAL STANDARD
                                   8         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                   9            Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  10   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  11   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  12   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief
Northern District of California
 United States District Court




                                  13   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  14   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  15   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

                                  16   U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but it

                                  17   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                  18   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  19   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                  20   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                  21   1031 (9th Cir. 2008).

                                  22            The Court, however, need not accept as true allegations contradicted by judicially

                                  23   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  24   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  25   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  26   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  27   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  28                                                      5
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                   2   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                   3   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                   4          B. Leave to Amend
                                   5             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   6   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   7   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                   8   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                   9   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  10   omitted). When dismissing a complaint for failure to state a claim, “'a district court should grant

                                  11   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  12   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal
Northern District of California
 United States District Court




                                  13   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  14   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  15   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  16   (9th Cir. 2008).

                                  17   III.      DISCUSSION
                                  18             Plaintiff brings six claims: (1) trademark counterfeiting under 15 U.S.C. § 1114; (2)

                                  19   trademark infringement under 15 U.S.C. § 1114; (3) trademark infringement, trade dress

                                  20   infringement, and false designation of origin under 15 U.S.C. § 1125(a); (4) copyright

                                  21   infringement under 17 U.S.C. §§ 501 et. seq.; (5) violation of the UCL; and (6) unfair competition

                                  22   under California common law. FAC ¶¶ 67–139.

                                  23             Defendant moves to dismiss several causes of action in the First Amended Complaint.

                                  24   First, Defendant moves to dismiss Plaintiff’s claims for contributory copyright infringement and

                                  25   contributory trademark infringement. Second, Defendant moves to dismiss Plaintiff’s claim for

                                  26   trade dress infringement. Third, Defendant moves to dismiss both of Plaintiff’s unfair competition

                                  27   claims. The Court addresses each of these claims in turn.

                                  28                                                      6
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          A. Contributory Infringement Claims
                                   1
                                              Below the Court addresses Plaintiff’s contributory copyright infringement claim then
                                   2
                                       Plaintiff’s contributory trademark infringement claim.
                                   3
                                              i. Contributory Copyright Infringement
                                   4
                                              Defendant contends that Plaintiff fails to state a contributory copyright infringement claim
                                   5
                                       because Plaintiff fails to adequately allege that Defendant had actual knowledge of specific acts of
                                   6
                                       infringement. Mot. at 5. The Court agrees.
                                   7
                                              To state a claim for contributory copyright infringement, a plaintiff must allege that a
                                   8
                                       defendant “(1) has knowledge of a third party’s infringing activity, and (2) induces, causes or
                                   9
                                       materially contributes to the infringing conduct.” Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494
                                  10
                                       F.3d 788, 795 (9th Cir. 2007) (internal quotation marks omitted). “To establish liability,” the
                                  11
                                       Ninth Circuit has said, “the first prong requires more than a generalized knowledge by [a
                                  12
Northern District of California




                                       defendant] of the possibility of infringement” by a third party. Luvdarts, LLC v. AT&T Mobility,
 United States District Court




                                  13
                                       LLC, 710 F.3d 1068, 1072 (9th Cir. 2013). Rather, “actual knowledge of specific acts of [third
                                  14
                                       party] infringement is required for contributory infringement liability.” Id. (internal quotation
                                  15
                                       marks omitted).
                                  16
                                              As Plaintiff contends, Opp’n at 1, a defendant who has “reason to know” also has the
                                  17
                                       requisite knowledge for contributory copyright infringement. Ellison v. Robertson, 357 F.3d 1072,
                                  18
                                       1076 (9th Cir. 2004). However, the defendant must have “reason to know” of specific acts of
                                  19
                                       infringement. See id. (concluding that a reasonable trier of fact could find that the defendant had
                                  20
                                       the requisite knowledge for contributory copyright infringement because complaints were sent to
                                  21
                                       the defendant about specific acts of infringement and the defendant thus had “reason to know” of
                                  22
                                       specific acts of infringement); see also Perfect 10, Inc. v. Giganews, Inc., No. 11-CV-07098-AB,
                                  23
                                       2015 WL 1746406, at *5 (C.D. Cal. Mar. 6, 2015) (concluding that Ellison “is entirely consistent
                                  24
                                       with the litany of Ninth Circuit decisions . . . requi[ring] evidence that [the defendant has] specific
                                  25
                                       knowledge of specific infringing content”). Accordingly, Plaintiff must allege that Defendant
                                  26
                                       knew or had reason to know of specific acts of infringement.
                                  27

                                  28                                                      7
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1          Moreover, mere “conclusory allegations that [Defendant] had the required knowledge of

                                   2   infringement are plainly insufficient.” Luvdarts, LLC, 710 F.3d at 1071. Plaintiff must allege facts

                                   3   to support the conclusion that Defendant had “knowledge of specific acts of [third party]

                                   4   infringement.” Luvdarts, LLC, 710 F.3d at 1071; accord Epikhin v. Game Insight N. Am., No. 14-

                                   5   CV-04383-LHK, 2015 WL 2412357, at *4 (N.D. Cal. May 20, 2015) (granting motion to dismiss

                                   6   contributory copyright infringement claims because “Plaintiffs do not allege any facts in support

                                   7   of the threadbare assertion that [Defendants] ‘had knowledge of the infringing acts’”).

                                   8          In the First Amended Complaint, Plaintiff alleges that Plaintiff “notified Defendant of its

                                   9   infringement.” FAC ¶ 61. Plaintiff also alleges that Defendant had “specific knowledge of the

                                  10   Infringing Goods advertised or sold” through Defendant’s system. FAC ¶ 52. The Court addresses

                                  11   the sufficiency of each allegation in turn.

                                  12          First, Plaintiff alleges that Plaintiff “notified Defendant of its infringement.” FAC ¶ 61.
Northern District of California
 United States District Court




                                  13   However, Plaintiff never alleges that Plaintiff notified Defendant of specific acts of infringement,

                                  14   namely specific infringing products. Id. Because Plaintiff never alleges that Plaintiff notified

                                  15   Defendant of specific infringing products, Plaintiff’s notice may have been simply a “generalized

                                  16   notification that infringement is occurring,” which is insufficient to establish specific knowledge.

                                  17   See Luvdarts, LLC, 710 F.3d at 1072–73 (holding that a notice containing a “list of titles” without

                                  18   identifying “which of [the] titles were infringed, who infringed them, or when the infringement

                                  19   occurred” was insufficient).

                                  20          Plaintiff also alleges that Defendant had “specific knowledge of the Infringing Goods

                                  21   advertised or sold” through Defendant’s system. FAC ¶ 52. However, Plaintiff’s allegation is

                                  22   conclusory because Plaintiff does “not allege any facts in support of the threadbare assertion that

                                  23   [Defendants] ‘had knowledge of the infringing acts.’” Epikhin, 2015 WL 2412357, at *4; see also

                                  24   Luvdarts, LLC, 710 F.3d at 1071 (stating that “conclusory allegations that [Defendant] had the

                                  25   required knowledge of infringement are plainly insufficient”).

                                  26          Thus, the Court concludes that Plaintiff fails to adequately allege that Defendant had the

                                  27   requisite specific knowledge of infringement. Accordingly, the Court GRANTS Defendant’s

                                  28                                                     8
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   motion to dismiss Plaintiff’s cause of action for contributory copyright infringement. The Court

                                   2   does so with leave to amend because amendment would not be futile, unduly prejudice the parties,

                                   3   or cause undue delay, and Plaintiff has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                   4           ii. Contributory Trademark Infringement

                                   5           Defendant further contends that Plaintiff failed to adequately allege the knowledge

                                   6   required for Plaintiff’s contributory trademark infringement claim. Mot. at 6. The Court agrees.

                                   7           “The tests for [contributory] trademark infringement are even more difficult to satisfy than

                                   8   those required to find [contributory] copyright infringement.” Perfect 10, Inc., 494 F.3d at 806.

                                   9   The Ninth Circuit has recognized two bases for liability. Id. at 807. First, a defendant is liable for

                                  10   contributory trademark infringement if the defendant has “‘intentionally induced’ the primary

                                  11   infringer to infringe.” Id. at 807 (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 855

                                  12   (1982)). In the instant case, the first basis for liability is not at issue because the First Amended
Northern District of California
 United States District Court




                                  13   Complaint does not allege that Defendant intentionally induced any third party to infringe

                                  14   Plaintiff’s marks. Recognizing the insufficiency of the allegations in the First Amended

                                  15   Complaint, Plaintiff’s opposition advances an inducement theory for the first time. Opp’n at 3.

                                  16   However, Plaintiff never makes allegations of inducement in the First Amended Complaint. The

                                  17   Court declines to consider an allegation raised for the first time in opposition to the instant motion.

                                  18   See Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining the

                                  19   propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff's

                                  20   moving papers, such as a memorandum in opposition to a defendant's motion to dismiss.”). Thus,

                                  21   the Court does not consider inducement. Because the first basis for liability, inducement, is not at

                                  22   issue here, the Court considers whether Plaintiff has made adequate allegations as to the second

                                  23   basis for liability.

                                  24           The second basis for liability varies depending upon whether the defendant supplies an

                                  25   infringing product to an infringer or rather supplies a service to an infringer. Lockheed Martin

                                  26   Corp. v. Network Solutions, Inc., 194 F.3d 980, 984 (9th Cir. 1999). In the instant case, Plaintiff

                                  27   alleges that Defendant is the provider of an online marketplace on which third parties allegedly

                                  28                                                      9
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   create online storefronts and sell goods that infringe upon Plaintiff’s trademarks. FAC ¶¶ 50, 52.

                                   2   Accordingly, Defendant provides a service, not a product, to the alleged infringers.

                                   3          Where, as here, the defendant provides a service rather than a product to an infringer,

                                   4   courts “consider the extent of control exercised by the defendant over the third party’s means of

                                   5   infringement.” Lockheed Martin Corp., 194 F.3d at 984. The plaintiff must establish that the

                                   6   defendant “knew of acts of direct infringement and exercised the requisite level of control over the

                                   7   means of infringement.” Theta Chi Fraternity, Inc. v. Leland Stanford Junior Univ., 212 F. Supp.

                                   8   3d 816, 825 (N.D. Cal. 2016). Accordingly, the Court considers in turn whether Plaintiff has

                                   9   adequately alleged that Defendant (1) knew of acts of direct infringement, and (2) exercised the

                                  10   requisite level of control over the means of infringement. Id.

                                  11          First, as to whether Plaintiff has adequately alleged that Defendant “knew of acts of direct

                                  12   infringement,” in an online marketplace setting, “a service provider must have more than a general
Northern District of California
 United States District Court




                                  13   knowledge or reason to know that its service is being used to sell counterfeit goods. Some

                                  14   contemporary knowledge of which particular listings are infringing or will infringe . . . is

                                  15   necessary.” Spy Phone Labs LLC. v. Google Inc., No. 15-CV-03756-PSG, 2016 WL 1089267, at

                                  16   *3 (N.D. Cal. Mar. 21, 2016); see also Ripple Labs Inc. v. YouTube LLC, No. 20-CV-02747-LB,

                                  17   2020 WL 6822891, at *3 (N.D. Cal. Nov. 20, 2020) (holding that defendant must have

                                  18   “contemporaneous knowledge of the infringing conduct and continued to supply its services”);

                                  19   Coach, Inc. v. Celco Customs Servs. Co., No. CV1110787MMMFMOX, 2014 WL 12573411, at

                                  20   *17 (C.D. Cal. June 5, 2014) (holding that defendant must have “particularized knowledge” for a

                                  21   contributory trademark infringement claim). Receiving “[n]otice of certain acts of infringements

                                  22   does not imply generalized knowledge of—and liability for—others.” Spy Phone Labs LLC., 2016

                                  23   WL 1089267, at *3.

                                  24          In the instant case, Plaintiff alleges that Defendant “know[s] or [has] reason to know that

                                  25   [Defendant’s] system is used to market, offer for sale, sell, create, and/or distribute Infringing

                                  26   Goods.” FAC ¶ 88. However, Plaintiff does not allege that Defendant had contemporary

                                  27   knowledge of which particular postings on Defendant’s website infringed upon Plaintiff’s

                                  28                                                     10
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   trademarks.

                                   2           Indeed, Plaintiff effectively concedes that its allegations are insufficient because Plaintiff

                                   3   includes new facts in Plaintiff’s opposition. Specifically, Plaintiff’s opposition contends that “on

                                   4   February 5, 2020, [Plaintiff] notified [Defendant] of the existence of [Plaintiff’s] registered

                                   5   trademarks and of specific products on its website that infringed [Plaintiff’s] intellectual property,

                                   6   and thus [Defendant] had reason to know that such acts would continue without Redbubble’s

                                   7   intervention.” Opp’n at 4–5. However, the First Amended Complaint never alleges that Plaintiff

                                   8   notified Defendant of “specific products on its website that infringed [Plaintiff’s] intellectual

                                   9   property.” See FAC ¶ 61 (alleging that Plaintiff “notified Defendant of its infringement” without

                                  10   alleging that Plaintiff notified Defendant of specific products). Accordingly, the Court declines to

                                  11   consider an allegation raised for the first time in opposition to the instant motion. See Schneider,

                                  12   151 F.3d at 1197 n.1 (“In determining the propriety of a Rule 12(b)(6) dismissal, a court may not
Northern District of California
 United States District Court




                                  13   look beyond the complaint to a plaintiff's moving papers, such as a memorandum in opposition to

                                  14   a defendant's motion to dismiss.”).

                                  15          In sum, because Plaintiff does not allege that Defendant had knowledge of specific acts of

                                  16   infringement, the Court concludes that Plaintiff has not adequately alleged that Defendant “knew

                                  17   of acts of direct infringement.” See Spy Phone Labs LLC, 2016 WL 1089267, at *3 (granting

                                  18   motion to dismiss because the plaintiff did not adequately allege that the defendant had

                                  19   “contemporary knowledge of which particular listings are infringing or will infringe”); see also

                                  20   Coach, Inc., 2014 WL 12573411, at *17 (holding that defendant must have “particularized

                                  21   knowledge” for a contributory trademark infringement claim).

                                  22          Second, as to whether Plaintiff has adequately alleged that Defendant exercised the

                                  23   requisite level of control over the means of infringement, Plaintiff contends that Defendant “has

                                  24   direct control over its e-commerce system” and “has supervisory power over users of its e-

                                  25   commerce system.” Opp’n at 5; FAC ¶ 89. However, even assuming that Plaintiff’s allegations as

                                  26   to control are sufficient, Defendant must know “of acts of direct infringement and exercise[ ] the

                                  27   requisite level of control over the means of infringement.” Spy Phone Labs LLC, 2016 WL

                                  28                                                     11
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   1089267, at *3. In the instant case, Plaintiff has not plausibly alleged facts that establish that

                                   2   Defendant knew of specific acts of infringement. Accordingly, Plaintiff has not adequately alleged

                                   3   a contributory trademark infringement claim. Thus, the Court GRANTS Defendant’s motion to

                                   4   dismiss Plaintiff’s cause of action for contributory trademark infringement. The Court does so

                                   5   with leave to amend because amendment would not be futile, unduly prejudice the parties, or

                                   6   cause undue delay, and Plaintiff has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                   7      B. Trade Dress Infringement Claim
                                   8          Defendant next argues that Plaintiff’s trade dress infringement claim should be dismissed

                                   9   for two reasons. Mot. at 8. First, Defendant contends that Plaintiff fails to identify “the purported

                                  10   elements of its trade dresses in a manner that would allow the Court to evaluate whether they are

                                  11   functional.” Id. at 9. Second, Defendant contends that Plaintiff’s trade dress infringement claim

                                  12   impermissibly overlaps with Plaintiff’s copyright theory. Id. The Court agrees with Defendant that
Northern District of California
 United States District Court




                                  13   Plaintiff fails to list the elements that constitute the alleged trade dress. Accordingly, the Court

                                  14   need not consider Defendant’s second argument for dismissal.

                                  15          A product’s trade dress consists of “its total image and overall appearance; it includes

                                  16   ‘features such as size, shape, color, color combinations, texture, or graphics.’” Kendall-Jackson

                                  17   Winery, Ltd. v. E. & J. Gallo Winery, 150 F. 3d 1042, 1044 n.2 (9th Cir. 1998) (quoting Vision

                                  18   Sports, Inc. v. Melville Corp., 888 F.2d 609, 613 (9th Cir. 1989)). To state a claim for trade dress

                                  19   infringement, a plaintiff must allege that “(1) the trade dress is nonfunctional, (2) the trade dress

                                  20   has acquired secondary meaning, and (3) there is substantial likelihood of confusion between the

                                  21   plaintiff’s and defendant’s products.” Art Attacks Ink, LLC v. MGA Ent. Inc., 581 F.3d 1138, 1145

                                  22   (9th Cir. 2009) (citing Disc Golf Ass’n v. Champion Discs, 158 F.3d 1002, 1005 (9th Cir. 1998)).

                                  23          Because trade dress claims involve intensely factual issues, “courts in this circuit have

                                  24   required trade dress plaintiffs, at the very least, to provide adequate notice by including in their

                                  25   complaint ‘a complete recitation of the concrete elements of [their] alleged trade dress.’” Arcsoft,

                                  26   Inc. v. Cyberlink Corp., 153 F. Supp. 3d 1057, 1070 (N.D. Cal. 2015) (quoting Lepton Labs, LLC

                                  27   v. Walker, 55 F. Supp. 3d 1230, 1240 (C.D. Cal. 2014)); see also Bryant v. Matvieshen, 904 F.

                                  28                                                      12
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   Supp. 2d 1034, 1046 (E.D. Cal. 2012) (“In order to state a trade dress claim . . . , [Plaintiff] needs

                                   2   to clearly define the specific elements that constitute the trade dress; a general description of the

                                   3   site is insufficient”); Salt Optics, Inc. v. Jand, Inc., No. 10-cv-00828, 2010 WL 4961702, at *4

                                   4   (C.D. Cal. Nov. 19, 2010) (“A plaintiff must clearly articulate its claimed trade dress to give a

                                   5   defendant sufficient notice”); Sleep Sci. Partners v. Lieberman, No. 08-cv-04200-CW, 2010 WL

                                   6   1881770, at *3 (N.D. Cal. May 10, 2010) (“Without an adequate definition of the elements

                                   7   compromising the website’s ‘look and feel,’ [Defendant] is not given adequate notice”); Autodesk,

                                   8   Inc. v. Dassault Systemes SolidWorks Corp., No. 08-cv-04397-WHA, 2008 WL 6742224, at *5

                                   9   (N.D. Cal. Dec. 18, 2008) (“[Plaintiff] must provide more detail and clarify the total appearance of

                                  10   the product that [Plaintiff] claims is the trade dress at issue”).

                                  11           Moreover, courts in this circuit have held that “images and descriptions . . . of some . . .

                                  12   products are alone insufficient to put [the defendant] on notice of the asserted trade dress”; rather,
Northern District of California
 United States District Court




                                  13   a complete recitation of the concrete elements of the trade dress is required. See, e.g., Crafty

                                  14   Prods., Inc. v. Michaels Cos., Inc., 424 F. Supp. 3d 983, 991–92 (S.D. Cal. 2019), aff’d sub nom.

                                  15   Crafty Prods., Inc. v. Fuqing Sanxing Crafts Co., 839 F. App’x 95 (9th Cir. 2020) (dismissing

                                  16   trade dress infringement claim because plaintiffs did “not clearly articulate[ ] their trade dress”

                                  17   and, instead, “merely attach[ed] hundreds of images” to their complaint); Mosaic Brands, Inc. v.

                                  18   The Ridge Wallet LLC, No. 220CV04556ABJCX, 2020 WL 5640233, at *5 (C.D. Cal. Sept. 3,

                                  19   2020) (citations omitted) (dismissing trade dress infringement claim because images failed to

                                  20   adequately identify plaintiff’s trade dress).

                                  21           In the instant case, Plaintiff fails to list the concrete elements that constitute the alleged

                                  22   trade dress. Plaintiff alleges that it “is the owner of all right, title and interest in and to” the “RZ

                                  23   Cupcake Trade Dress,” the “Slays Hair Trade Dress,” the “ZAMFAM Trade Dress,” the “Slays

                                  24   Trade Dress,” and the “RZ Photograph Trade Dress.” FAC ¶¶ 28, 32, 36, 39, 42. However,

                                  25   Plaintiff does not include a “recitation of the concrete elements of [its] alleged trade dress[es].”

                                  26   Lepton Labs, LLC, 55 F. Supp. 3d at 1240. Instead, Plaintiff merely attaches a list of images of the

                                  27   alleged infringing goods offered for sale and sold on Defendant’s website. FAC ¶ 56. However,

                                  28                                                       13
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   images alone are insufficient to provide adequate notice. See, e.g., Crafty Prods., Inc., 424 F.

                                   2   Supp. 3d at 991–92 (dismissing trade dress infringement claim because plaintiffs did “not clearly

                                   3   articulate[ ] their trade dress” and, instead, “merely attach[ed] hundreds of images” to their

                                   4   complaint); Mosaic Brands, Inc, 2020 WL 5640233 at *5 (dismissing trade dress infringement

                                   5   claim because images failed to adequately identify plaintiff’s trade dress).

                                   6          Rather, a complete recitation of the concrete elements of the trade dress is required to

                                   7   provide adequate notice to the defendant. Arcsoft, Inc., 153 F. Supp. 3d at 1070 (granting motion

                                   8   to dismiss trade dress claim because “courts in this circuit have required trade dress plaintiffs, at

                                   9   the very least, to provide adequate notice by including in their complaint ‘a complete recitation of

                                  10   the concrete elements of [their] alleged trade dress’”); Lepton Labs, LLC, 55 F. Supp. 3d 1230,

                                  11   1240 (C.D. Cal. 2014) (granting motion to dismiss trade dress claim where plaintiff failed to

                                  12   provide “a complete recitation of the concrete elements of their alleged trade dress”).
Northern District of California
 United States District Court




                                  13          Because Plaintiff fails to provide a recitation of the concrete elements of its trade dress, the

                                  14   Court GRANTS Defendant’s motion to dismiss Plaintiff’s trade dress claims. The Court does so

                                  15   with leave to amend because amendment would not be futile, unduly prejudice the parties, or

                                  16   cause undue delay, and Plaintiff has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  17      C. Unfair Competition Claims
                                  18          Defendant next moves to dismiss Plaintiff’s unfair competition claims. Mot. at 9.

                                  19   Defendant argues that these claims are barred by the Communications Decency Act (“CDA”), 47

                                  20   U.S.C. § 230. Id. The Court agrees.

                                  21          The CDA aims to “preserve the vibrant and competitive free market that presently exists

                                  22   for the Internet and other interactive computer services, unfettered by Federal or State regulation.”

                                  23   47 U.S.C. § 230(b)(2). In pursuit of that goal, § 230 “immunizes providers of interactive computer

                                  24   services against liability arising from content created by third parties.” Fair Hous. Council of San

                                  25   Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc). The

                                  26   text of § 230(c)(1) specifically provides that “[n]o provider or user of an interactive computer

                                  27   service shall be treated as the publisher or speaker of any information provided by another

                                  28                                                     14
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   information content provider.” 47 U.S.C. § 230(c)(1). Pursuant to this statutory text, the Ninth

                                   2   Circuit has set forth a three element test for a defendant to receive § 230(c)(1) immunity. Section

                                   3   230(c)(1) “only protects from liability (1) a provider or user of an interactive computer service (2)

                                   4   whom a plaintiff seeks to treat . . . as a publisher or speaker (3) of information provided by another

                                   5   information content provider.” Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100–01 (9th Cir. 2009), as

                                   6   amended (Sept. 28, 2009). However, the CDA’s grant of immunity does not apply where the

                                   7   interactive computer service provider is “also an ‘information content provider,’ which is defined

                                   8   as someone who is ‘responsible, in whole or in part, for the creation or development of’ the

                                   9   offending content.” Roommates.Com, LLC, 521 F.3d at 1162 (quoting 47 U.S.C. § 230(f)(3)).

                                  10           In the instant case, Defendant contends that all three elements of the Ninth Circuit test are

                                  11   met. Mot. at 9. Plaintiff contends that the CDA’s grant of immunity does not apply here because

                                  12   Defendant is also an information content provider. The Court first addresses the three elements of
Northern District of California
 United States District Court




                                  13   the Ninth Circuit test then discusses Plaintiff’s contention that Defendant is an information content

                                  14   provider.

                                  15           First, Plaintiff alleges that Defendant provides an interactive computer service. An

                                  16   “interactive computer service” is defined as “any information service, system, or access software

                                  17   provider that provides or enables computer access by multiple users to a computer server.” 47

                                  18   U.S.C. § 230(f)(2). Plaintiff alleges that Defendant operates an “ecommerce system” that allows

                                  19   users “to create online storefronts through which Infringing Goods are then marketed, offered for

                                  20   sale, and sold.” FAC ¶¶ 51–52. This allegation is enough to suggest that Defendant provides an

                                  21   “interactive computer service.” See, e.g., Joseph v. Amazon.com, Inc., 46 F. Supp. 3d 1095, 1106

                                  22   (W.D. Wash. 2014) (finding Amazon.com to offer an “interactive computer service” because

                                  23   plaintiff “allege[d] that Amazon operates a website that allows consumers to purchase items

                                  24   online, i.e., to access [its] servers by placing orders”).

                                  25           Second, Plaintiff alleges that Defendant is a publisher or speaker of information. In La

                                  26   Park La Brea A LLC v. Airbnb, Inc., the court held that the plaintiff treated the defendant, Airbnb,

                                  27   as a publisher by alleging that Airbnb “facilitate[d] the posting of rental opportunities at the host’s

                                  28                                                       15
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   property, by providing the means for guests to locate and book host properties, and by processing

                                   2   payments from guests to hosts.” La Park La Brea A LLC, 285 F. Supp. 3d at 1106. Similarly, in

                                   3   the instant case, Plaintiff alleges that Defendant facilitates various online transactions between

                                   4   third parties by listing third party goods on Defendant’s platform. FAC ¶¶ 51–52. Accordingly,

                                   5   Plaintiff’s claims require the Court to treat Defendant as a publisher of information.

                                   6          Third, Plaintiff alleges that the communications were provided by another content

                                   7   provider. The First Amended Complaint alleges that third party “users” “create online storefronts”

                                   8   through Defendant’s e-commerce system. FAC ¶ 52. Thus, the First Amended Complaint alleges

                                   9   that third party users use Defendant’s platform to market, offer for sale, and sell their products.

                                  10   Accordingly, the First Amended Complaint alleges that third party users are the ones providing the

                                  11   information at issue in the instant case.

                                  12          Plaintiff alleges that Defendant is an information content provider because Defendant
Northern District of California
 United States District Court




                                  13   “providies [sic] the platform for the Infringing Goods, processes orders for the Infringing Goods

                                  14   placed by consumers, arranges for the manufacture of the Infringing Goods, arranges for shipping

                                  15   of the Infringing Goods, controls all customer service and return activities with the consumer, and

                                  16   pockets a significant portion of profits.” FAC ¶ 134. However, multiple courts in the Ninth Circuit

                                  17   have rejected the proposition that similar acts make a defendant an information content provider.

                                  18   See, e.g., Free Kick Master LLC, 140 F. Supp. 3d at 982 (rejecting argument that Amazon was a

                                  19   content provider because it profited from the alleged infringement, helped users set up profiles,

                                  20   and promoted and approved apps on the Amazon AppStore); La Park La Brea A LLC, 285 F.

                                  21   Supp. at 1104 (rejecting argument that Airbnb, an online hospitality marketplace, was a content

                                  22   provider because it provided user information verification, messaging systems, and a refund

                                  23   policy). Similarly, the Court concludes in the instant case that Plaintiff’s allegations do not suggest

                                  24   that Defendant is a content provider or an author of the challenged content.

                                  25          In sum, the Court concludes that § 230 immunity applies because all three elements of the

                                  26   Ninth Circuit’s test are satisfied in the instant case. See Barnes, 570 F.3d at 1100–01 (9th Cir.

                                  27   2009) (stating that § 230 immunity protects “(1) a provider or user of an interactive computer

                                  28                                                     16
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   service (2) whom a plaintiff seeks to treat . . . as a publisher or speaker (3) of information provided

                                   2   by another information content provider”). Furthermore, the exception to § 230 immunity does

                                   3   not apply because Plaintiff has not adequately alleged that Defendant is an information content

                                   4   provider in the instant case. 47 U.S.C. § 230(f)(3). Because § 230 immunity bars Plaintiff’s unfair

                                   5   competition claims, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s unfair

                                   6   competition claims. The Court grants leave to amend because amendment would not necessarily

                                   7   be futile, unduly prejudice the parties, or cause undue delay, and Plaintiff has not acted in bad

                                   8   faith. See Leadsinger, 512 F.3d at 532.

                                   9   IV.    CONCLUSION
                                  10          For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s

                                  11   contributory copyright infringement claim, contributory trademark infringement claim, trade dress

                                  12   claim, and unfair competition claims with leave to amend. Plaintiff shall file any amended
Northern District of California
 United States District Court




                                  13   complaint within 30 days of this Order. Failure to do so, or failure to cure deficiencies identified

                                  14   herein or identified in the instant motion to dismiss, will result in dismissal of the deficient claims

                                  15   with prejudice. Plaintiff may not add new causes of action or add new parties without stipulation

                                  16   or leave of the Court. Plaintiff is directed to file a redlined complaint comparing the complaint to

                                  17   any amended complaint as an attachment to Plaintiff’s amended complaint.

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: June 24, 2021

                                  21                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     17
                                       Case No. 20-CV-06615-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
